PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action

This action is in response to most recent papers received.
Claims 1-20 have been examined.
Information Disclosure Statement

The information disclosure statement (IDS’s) submitted was filed on July 6, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,749,761. Although the claims at issue are not this is obvious variation of the patent claims.

1.    A system comprising:
at least one processor and memory including instructions for executing on the at least one processor to cause the system to:
open a viewing session for media content;
generate an initial manifest comprising stored identifiers for a plurality of bitrates of the media content for the viewing session;
modify the initial manifest to generate a modified manifest that has a plurality of modified links from a modification to the stored identifiers, individual links of the modified links including a session identifier that is unique to the viewing session;
log a presence of the viewing session, for individual requests for the media content by a selection from the modified links; and
provide the media content.
1.    (Currently Amended) A system comprising:
a device; and
a computer configured to: open a viewing session for video content;
generate an initial manifest comprising stored identifiers for a plurality of bitrates of said video content for said viewing session;  
 transfer a manifest, corresponding to the initial manifest, to said device in response to said viewing session being opened, wherein (a) said manifest has a plurality of modified links generated by a modification to the stored identifiers and (b) each one of said modified links includes a session identifier that is unique to said viewing session;
receive a request for the video content from said device, the request including a particular one of said modified links;
log a presence of said viewing session; and modify the request for the video content by removing said session identifier from said particular modified link.

2.    The system according to claim 1, wherein the memory including instructions for executing on the at least one processor further causes the system to:
enable one or more hosts of the video content to identify the viewing session associated with the individual requests.
2.    (Previously Presented) The system according to claim 1, wherein said computer is further configured to transfer said request to a server.
3.    The system according to claim 1, wherein the memory including instructions for executing on the at least one processor further causes the system to:

maintain the viewing session; and
provide the rendition playlist, the media segment, or the fragment associated with the media content based in part on the segment identifier.


buffer the video content in a cache based at least in part on a prior request; and
provide the media content from the buffer for subsequent requests.
4.    (Previously Presented) The system according to claim 1, wherein said computer is further configured to transfer a cache copy of said video content to said device at one of said bitrates that corresponds to said particular modified link.
5.    The system according to claim 1, wherein the memory including instructions for executing on the at least one processor further causes the system to:
provide the media content in segments based in part on requests from a client, forming part of the individual requests, during the viewing session, the requests indicating that the viewing session is continuing.

5.    (Previously Presented) The system according to claim 1, wherein said modified links are a plurality of universal resource locators each of which includes said identifier
6.    The system according to claim 1, wherein the memory including instructions for executing on the at least one processor further causes the system to:
transfer the media content at a selected one of the plurality of bitrates in response to the individual requests.
6.    (Previously Presented) The system according to claim 5, wherein said identifier forms part of a path portion in each of said universal resource locators. 
7.    The system according to claim 1, wherein the memory including instructions for executing on the at least one processor further causes the system to:
add the session identifier to a plurality of additional links in an additional manifest 
send the additional manifest in response to the individual requests; and send a segment of the media content based in part on a selection from the additional manifest.


  generating an initial manifest comprising stored identifiers for a plurality of bitrates of a media content;
 modifying the initial manifest to generate a modified manifest that has a plurality of modified links from a modification to the stored identifiers, individual links of the modified links including a session identifier that is unique to the viewing session; and
  logging a presence of the viewing session for individual requests associated with the media content; and providing the media content.
8.    (Previously Presented) The system according to claim 1, wherein said computer is configured to generate said modified links.
9.    The method according to claim 8, further comprising:
enabling one or more hosts of the video content to identify the viewing session associated with the individual requests.
9.    (Previously Presented) The system according to claim 1, wherein said computer is further configured to (1) add said identifier to a plurality of additional links in an additional manifest based on said particular modified link, (2) send said additional manifest to said device, (3) receive a selected one of said additional links from said device and (4) transfer a segment of said video content to said device based on said selected additional link.
10.    The method according to claim 8, further comprising: receiving a subsequent request for a rendition playlist, media segment, or

maintaining the viewing session; and
providing the rendition playlist, the media segment, or the fragment associated with the media content based in part on the segment identifier.


opening a viewing session for video content;

 transferring a manifest, corresponding to the initial manifest, from a computer to a device of said user in response to said viewing session being opened, wherein (1) said manifest has a plurality of modified links generated by a modification to the stored identifiers and (2) each one of said modified links includes a session identifier that is unique to said viewing session;
receiving a request for the video content from said device to said computer, the request including a particular one of said modified links;
logging with said computer a presence of said viewing session; and
modifying the request for the video content by removing said session identifier from said particular modified link.

 buffering the video content in a cache based at least in part on a prior request; and providing the media content from the buffer for subsequent requests.

11.    (Original) The method according to claim 10, further comprising the step of: transferring said request from said computer to a server.

12.    The method according to claim 8, further comprising:
 providing the media content in segments based in part on requests from a client, forming part of the individual requests, during the viewing session, the requests indicating that the viewing session is continuing.

12.    (Original) The method according to claim 11, further comprising the step of:
transferring said video content from said server to said device at one of said bitrates that corresponds to said request.

13.    The method according to claim 8, further comprising: transferring the media content at a selected one of the plurality of bitrates in response to the individual requests.

13.    (Original) The method according to claim 10, further comprising the step of:
transferring a cache copy of said video content from said computer to said device at 


adding the session identifier to a plurality of additional links in an additional manifest based for an individual links of the modified links;
sending the additional manifest in response to the individual requests; and sending a segment of the media content based in part on a selection from the additional manifest.

14.    (Original) The method according to claim 10, wherein said modified links are a plurality of universal resource locators each of which includes said identifier.
15.    A non-transitory computer readable storage medium including instructions stored thereon which, when executed by at least one processor, cause the at least one processor to:
open the viewing session;
generate an initial manifest comprising stored identifiers for a plurality of bitrates of a media content;
modify the initial manifest to generate a modified manifest that has a plurality of modified links from a modification to the stored identifiers, individual links of the modified links including a session identifier that is unique to the viewing session; and
log a presence of the viewing session for individual requests associated with the media content; and
provide the media content.

15.    (Original) The method according to claim 14, wherein said identifier forms part of a path portion in each of said universal resource locators.
16.    The non-transitory computer readable storage medium of claim 15 including the instructions stored thereon which, when executed by the at least one 
enable one or more hosts of the video content to identify the viewing session associated with the individual requests.



generating said modified links in said server in response to said manifest request.


receive a subsequent request for a rendition playlist, media segment, or fragment of the video content by selection of a segment identifier from within the modified manifest;
maintain the viewing session; and
provide the rendition playlist, the media segment, or the fragment associated with the media content based in part on the segment identifier.

17.    (Original) The method according to claim 16, further comprising the step of: generating said modified links in said computer.

18.    The non-transitory computer readable storage medium of claim 15 including the instructions stored thereon which, when executed by the at least one processor, further cause the at least one processor to:
buffer the video content in a cache based at least in part on a prior request; and
provide the media content from the buffer for subsequent requests.

18.    (Original) The method according to claim 10, further comprising the steps of:
adding said identifier to a plurality of additional links in an additional manifest
based on said particular modified link;
sending said additional manifest to said device;
receiving a selected one of said additional links from said device; and
transferring a segment of said video content to said device based on said selected additional link.

19.    The non-transitory computer readable storage medium of claim 15 including the 
provide the media content in segments based in part on requests from a client, forming part of the individual requests, during the viewing session, the requests indicating that the viewing session is continuing.


open a viewing session for video content;
generate an initial manifest comprising stored identifiers for a plurality of bitrates of said video content for said viewing session;  
transfer a manifest, corresponding to the initial manifest, to a device in response to said viewing session being opened, wherein (1) said manifest has a plurality of modified links generated by a modification to the stored identifiers and (2) each one of said modified links includes a session identifier that is unique to said viewing session;
receive a request for the video content from the device, the request including a particular one of said modified links;
log a presence of said viewing session; and
modify the request for the video content by removing said session identifier from said particular modified link.


transfer the media content at a selected one of the plurality of bitrates in response to the individual requests.



					
					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/THANH T NGUYEN/                                                                        Primary Examiner, Art Unit 2448